DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 6, the specification does not provide proper antecedent basis for the “and” condition in “at least one of the number of image readings per unit period, a reference value of the number of image readings, “and” a weighting”; rather “or” is more appropriate.  See specification page 17, line 12, which states:  “The proficiency attainment time may be calculated based on at least one of the number of image readings per unit term, the reference value of the number of image readings, or the weighting.”
The same issue applies to claim 10, “displays a transition of at least one of the implementation time and the evaluation”, see specification page 36, line 21-25 which shows how they are separate operations and not performed together;
Claim 12, “wherein based on at least one of the implementation time and the evaluation, the processing circuitry changes at least one of a predicted time required for reading an image of the image reading order, a proficiency attainment time relating to the radiologist, and a weighting relating to the radiologist”, see specification page 43, line 14 for reference; 
Claim 13, “wherein the processing circuitry uses a trained model which has at least one of the implementation time and the evaluation as an input, and has at least one of a predicted time required for reading an image of the image reading order, a proficiency attainment time relating to the radiologist, and a weighting relating to the radiologist as an output”, see specification page 43, line 14 for reference.
  
For the record, “and” will be construed as “or” in claims 6, 10, and 12-13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the remaining number of cases left" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding independent claims 1 and 14-15:
Step 1:

Claims 1-15 meet step 1 requirement as they are directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “an apparatus (Claim 1)” and a “system (Claim 14)” satisfies a “machine” category, and a “method (Claim 15)” satisfies a process.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, claim 1 as a whole recites an apparatus facilitating steps of organizing human activity e.g., mental process as explained in details below.
Yes, claim 14 as a whole recites a system facilitating steps of organizing human activity e.g., mental process as explained in details below.
Yes, claim 15 as a whole recites a method for facilitating steps of organizing human activity e.g., mental process as explained in details below.

Claims 1, 14 and 15:
Claims 1, 14 and 15 generally recite an apparatus, system, and method for assigning orders to a radiologist for reading based on stored preferences.
The limitations of, “manage types of image reading preferences indicating types of image reading tasks preferred by each radiologist;
acquire an image reading order and a type of image reading order indicating a type of image reading task required for the image reading order; and
assign to the image reading order a radiologist with a type of image reading preference corresponding to the type of image reading order” as claimed, under their broadest reasonable interpretation, could encompass a mental process such as human manual activities facilitated by a generic processing circuitry. That is, nothing in these claims precludes a human from performing these various activities facilitated by a generic processor i.e., computer.  For example, a practitioner setting reading preferences, setting up reading order/task, and assigning a reading order to a radiologist facilitated by the processing circuitry are human activities facilitated by a generic computer. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental process such as organizing human activities, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A, prong 2 test:
Do these claims recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
The claims recite only one physical element – processing circuitry “configured” to perform various tasks.  As will be explained below, these various tasks can be performed as mental steps and/or human activities as noted above.
With respect to the function of “manage” the broadest reasonable interpretation (BRI) would have encompassed any forms of managing inclusive of manually managing using a generic computer to facility such activity. 
With respect to the function of “acquire” the broadest reasonable interpretation (BRI) would have encompassed any forms of acquiring inclusive of manually acquiring facilitated by the generic computer. 
With respect to the function of “assign” the broadest reasonable interpretation (BRI) would have encompassed any forms of assigning inclusive of manually assigning.  A practitioner using a generic computer and assigning reading order to a radiologist.
Therefore, the processing circuitry is nothing more than a generic processor as a means to facilitate a process of organizing human activity.  See MPEP 2106.04(a)(2)(II).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception such as improvements to another technology or technical field, or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The additional hardware e.g., processing circuitry performs only basic functions, which would be common to every additional generic computing hardware.
Consequently, the identified additional element taken into consideration individually or in combination of the steps performed fails to amount of significantly more than the abstract idea above.
Dependent claims 2-13: 
These claims further expand the mental process of “managing” reading order based on specific criteria and assigning them to the radiologist facilitated by the processing circuitry, and thus, they too fall under the abstract idea as considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Publication No. 2015/0347694 to Chung et al. (hereinafter Chung).
Regarding independent claim 1, Chung discloses a task assignment supporting apparatus comprising processing circuitry (paragraph 0002, “The present invention relates to the field of methods and systems for assigning medical images to readers such as radiologists;” Figure 3) configured to:
manage types of image reading preferences indicating types of image reading tasks preferred by each radiologist (paragraph 0016, “retrieving from the database a preference subspecialty for each reader” i.e., radiologist);
acquire an image reading order and a type of image reading order indicating a type of image reading task required for the image reading order (paragraph 0016, “In one embodiment, the step of said determining an order subspecialty further comprises determining a preferred subspecialty for the radiology order”; a preferred subspecialty is a type of reading task); and
assign to the image reading order a radiologist with a type of image reading preference corresponding to the type of image reading order (abstract, “comparing a reader subspecialty of each one of a group of readers to the determined order subspecialty of the radiology order; identifying given readers amongst the group of readers who are qualified for analyzing the radiology order using the comparison; and outputting an identification of the given readers;” paragraph 0150, “ The reader that occupies the first position in the ranking is then selected as being the most adequate reader for the new order ”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Chung further discloses wherein the processing circuitry further manages a reference value of an image reading time relating to the image reading order (paragraph 0115, “In one embodiment, the order expected reading time is calculated based on reader-specific historical data. In this case, the historical data used for calculating the order expected reading time comprises data relative to past orders that were previously analyzed by the given reader only. For example, the reading time mean for a given modality order may be determined using the average time taken by the given reader for analyzing all previous orders having the given modality.”), 
and assigns the radiologist in a manner such that a work cost of the radiologist does not exceed a threshold value, the work cost being calculated based on the reference value of the image reading time (paragraph 0125, “ In order for a new order to be added to the schedule of assigned orders of a given reader, the given reader should be able to read all of the assigned orders by their respective due-in-time requirement, i.e. the given reader should be able to analyze the order newly added to his or her schedule by its corresponding due-in-time requirement and the orders already existing before the addition of the new order by their respective due-in-time;” paragraph 0165, “Given a reader's workload capacity expressed in either RVU and/or ERT values, conditions where a reader may be overloaded with work can be detected. The workload from the outstanding orders contained in a reader schedule can be measured and compared against their remaining work capacity for a shift. If the workload is greater than their remaining capacity, a reader is considered overloaded. Other measures for overload detection can be thresholds for maximum STAT orders workload compared to routine orders workload in either RVU or ERT terms;”). 
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Chung further discloses wherein the processing circuitry further manages a reference value of the number of image readings relating to the image reading order (paragraph 0116, “In the same or another embodiment, the order expected reading time depends on at least one of the following parameters: the order relative value units (RVUs) value, the order subspecialty(ies), the reader experience in years, the reader subspecialty(ies), a measure of the reader subspecialties match with the order subspecialties, and/or the like. RVUs are an industry recognized measure of work effort for reimbursement purposes;” RVUs are read as being associated with the number of image readings related to the image order because they measure the work associated with the order (thus, more readings correlate to more work)), 
and changes an assignment ratio of the number of image reading orders when assigning a plurality of radiologists to a plurality of image reading orders in accordance with the remaining number of cases left until the reference value of the number of image readings (paragraph 0178, “In one embodiment, the distribution engine is adapted to detect orders that may be at risk of missing their due-in-time requirements on a reader's schedule, hereinafter referred to as at-risk orders, based on expected reading times and/or RVU throughput capacity rates of readers. A notification indicative of an at-risk order may be sent to a PACS administrator, an ATC, and/or the reader assigned to the at-risk order for follow up actions, such as promotion of the at-risk order up a reader's schedule or reassignment to another reader with greater reading capacity or having more slack in his or her schedule.” Note: reading capacity here is the same as reading assigning ratio as claimed).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Chung further discloses wherein the processing circuitry further manages weighting relating to the radiologist (paragraph 0194, “In one embodiment, a weight factor is assigned to each criterion according to the relative importance of the criteria. For example, the score obtained for the first and second criteria are each multiplied by their respective weight factor and the weighted scores are added together, thereby obtaining a single score for each reader.”),
and changes an assignment ratio of the number of images reading orders when assigning a plurality of radiologists to a plurality of image reading orders in accordance with the weighting (paragraph 0194, “The single score may be further normalized so as to be included between 0 and 1 for example. The reader having the highest score is then chosen to read the new radiology order.”).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Chung further discloses wherein the processing circuitry manages a first type of image reading preference indicating a type of an image reading task preferred by a first radiologist for each of the first radiologists (paragraph 0016, “In one embodiment, the step of said determining an order subspecialty further comprises determining a preferred subspecialty for the radiology order, and the step of comparing a reader subspecialty further comprises retrieving from the database a preference subspecialty for each reader”), 
manages a second type of image reading preference indicating a type of an image reading task preferred by a second radiologist for each of the second radiologists with a higher proficiency than the first radiologists (paragraph 0016, “In one embodiment, the step of said determining an order subspecialty further comprises determining a preferred subspecialty for the radiology order, and the step of comparing a reader subspecialty further comprises retrieving from the database a preference subspecialty for each reader;” each reader is read as all readers possible, and it is inherent and necessitated that some readers are more proficient than others), and assigns to the image reading order the second radiologist with the second type of image reading preference corresponding to the type of image reading order (paragraph 0015, “In one embodiment, the method further comprises use of the at least one processing unit for determining a score for each reader as a function of the comparison, thereby ranking the readers, and the step of outputting further comprising outputting the score for each reader;” paragraph 0018, “In one embodiment, the step of determining an order subspecialty comprises determining at least two order subspecialties for the radiology order, the at least two order subspecialties being ranked according in a hierarchical configuration”).
Regarding independent claim 14, which recites a system that corresponds to the apparatus of claim 1, therefore, the rejection and analysis of claim 1 applies directly. Additionally, Chung further discloses a task assignment supporting system (abstract, “There is described a computer-implemented method for selecting readers to analyze a medical image”) including an ordering system (paragraph 0049, “At step 12, the processing unit is used to receive a radiology order”) and a task assignment supporting apparatus (abstract, “There is described a computer-implemented method for selecting readers to analyze a medical image”… “identifying given readers amongst the group of readers who are qualified for analyzing the radiology order using the comparison; and outputting an identification of the given readers.”), wherein the ordering system manages an image reading order and a type of image reading order indicating a type of image reading task required for the image reading order (abstract, “receiving a radiology order associated with the medical image; determining an order subspecialty corresponding to the radiology order; comparing a reader subspecialty of each one of a group of readers to the determined order subspecialty of the radiology order;”), and the task assignment supporting apparatus comprises processing circuitry (paragraph 0007, “comprising use of at least one processing unit”)
Regarding independent claim 15, which recites a method that corresponds to the apparatus of claim 1, therefore, the rejection and analysis of claim 1 applies directly. Additionally, Chung further discloses a task assignment supporting method (paragraph 0002, “The present invention relates to the field of methods and systems for assigning medical images to readers such as radiologists;”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 1 above, and further in view of U.S. Patent No. 8,073,713 to Thorne et al. (hereinafter Thorne).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Chung fails to explicitly disclose wherein the processing circuitry further manages a proficiency attainment time relating to the radiologist, and
changes an assignment ratio of the number of image reading orders when assigning a plurality of radiologists to a plurality of image reading orders in accordance with a remaining period left until the proficiency attainment time.
However, Thorne discloses wherein the processing circuitry further manages a proficiency attainment time relating to the radiologist (column 13, line 55, “In determining a score, a predetermined score for each of an accurate, false positive, false negative, or false equivocal reported finding being correct or incorrect may be made. Furthermore, a determination of an equivocal ratio by the medical professional may be made to determine whether the medical professional has a high ratio, which could indicate that the medical professional lacks ability to diagnose certain clinical conditions (i.e., medical conditions). In addition, a determination may be made as to a total number of reported findings by the medical professional may be made over a given time period, such as a month, to determine proficiency and efficiency of the medical professional. In collecting the information associated with the patients, sets of medical images associated with each patient may be collected;” column 8, line 48, “It should also be understood that the scores may be assigned such that the higher the score (e.g., 100%), the more proficient the medical image reading professional is considered at performing diagnoses of medical conditions from medical images.”), 
and changes an assignment ratio of the number of image reading orders when assigning a plurality of radiologists to a plurality of image reading orders in accordance with a remaining period left until the proficiency attainment time (column 13, line 62, “In addition, a determination may be made as to a total number of reported findings by the medical professional may be made over a given time period, such as a month, to determine proficiency and efficiency of the medical professional;” column 14, line 50, “At step 712, a determination as to whether each first medical professional is to be provided medical condition information of other patients based on respective overall competency metrics may be made;” if a user has been deemed low competency (i.e. reached the proficiency attainment time) they are not given more cases to read (medical condition information of other patients)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Thorne in order to improve medical care by tracking reported findings and diagnoses of patient conditions (abstract).
Regarding dependent claim 6, the rejection of claim 4 is incorporated herein. Additionally, Thorne in the combination further discloses wherein the proficiency attainment time is calculated based on at least one of the number of image readings per unit period (column 13, line 62, “In addition, a determination may be made as to a total number of reported findings by the medical professional may be made over a given time period, such as a month, to determine proficiency and efficiency of the medical professional;” see specification objection for ‘at least one of’ understanding based on specification – “at least one of a, b, and c” is read as “at least one of a, b, or c”), a reference value of the number of image readings, and a weighting. 

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 1 above, and further in view of U.S. Publication No. 2016/0350919 to Steigauf et al. (hereinafter Steigauf).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Chung discloses wherein the processing circuitry assigns, after assigning a first radiologist with a type of image reading preference corresponding to the type of image reading order (paragraph 0150, “The reader that occupies the first position in the ranking is then selected as being the most adequate reader for the new order). It should be noted that Chung discloses assigning cases based off of qualification (paragraph 0013; paragraph 0035), however it is not clear in Chung about reassigning them according to their qualification after already assigning it to a different user as claimed.
Chung fails to explicitly disclose as further recited. However, Steigauf discloses a second radiologist with a higher proficiency than the first radiologist to the image reading order (paragraph 0016, “The evaluation workflow activities which may be modified in connection with the techniques described herein, may include activities for a study having images that indicate a critical, urgent, or time-sensitive medical condition, such as: prioritizing the study in an electronic worklist of an evaluating user; re-assigning the study to a specialist who is proficient in diagnosing the critical medical condition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Steigauf in order to process the image data to perform automated image recognition and an electronic workflow for performing a diagnostic evaluation of the imaging study to be modified, updated, or prioritized (abstract).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Chung in the combination further discloses wherein the processing circuitry assigns the second radiologist to an urgent image reading order, without assigning the first radiologist (paragraph 0052, “In this case, the database may comprise a list of priority statuses and at least one corresponding subspecialty for each priority status. For example, a radiology order having a high priority such as a critical priority or a stat priority may be assigned the general radiology subspecialty.;” paragraph 0187, “the method for rebalancing assigns a number of STAT orders over routine orders to the new radiologist instead.];” STAT is read as urgent and the orders are directly assigned to one radiologist as opposed to another).

Claim(s) 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 1 above, and further in view of U.S. Publication No. 2012/0070811 to Fox et al. (hereinafter Fox).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Chung further discloses wherein the processing circuitry records an implementation time required for the image reading task (paragraph 0111, “At step 104, the order expected reading time is determined for each reader. The order expected reading time for a given reader corresponds to the expected time to be taken by the given reader to analyze the medical image(s) associated with the radiology order.”)
Chung fails to explicitly disclose as further recited, however Fox discloses and an evaluation with respect to a processing result of the image reading order (paragraph 0022, “When the radiologist reviews this "test" exam, he/she will be unaware that it has a known result. After the radiologist has finished reading the exam, the radiologist's final diagnosis can be compared with the known results to evaluate if the radiologist has produced a true positive, a false positive, a true negative, or a false negative.”),
and displays a transition of at least one of the implementation time and the evaluation (paragraph 0009, “The exam reader is to display a series of images including at least one actual patient image from the medical exam and at least one test image for user review and analysis. The system also includes an evaluator component to evaluate performance of the user based on a comparison of the user's analysis of the at least one test image to a predetermined analysis of the at least one test image. The evaluator component is to generate at least one metric regarding user performance to be output with respect to the user;” see specification objection for ‘at least one of’ understanding based on specification – “at least one of a, b, and c” is read as “at least one of a, b, or c”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fox in order to review radiologist’s performance in reading patient images and test images (abstract).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, Fox in the combination further discloses wherein the evaluation includes a good/bad evaluation with respect to the processing result of the image reading order (paragraph 0022, “When the radiologist reviews this "test" exam, he/she will be unaware that it has a known result. After the radiologist has finished reading the exam, the radiologist's final diagnosis can be compared with the known results to evaluate if the radiologist has produced a true positive, a false positive, a true negative, or a false negative.”).
Regarding dependent claim 12, the rejection of claim 10 is incorporated herein. Additionally, Chung in the combination further discloses wherein based on at least one of the implementation time (paragraph 0111, “At step 104, the order expected reading time is determined for each reader. The order expected reading time for a given reader corresponds to the expected time to be taken by the given reader to analyze the medical image(s) associated with the radiology order;” see specification objection for ‘at least one of’ understanding based on specification – “at least one of a, b, and c” is read as “at least one of a, b, or c”) and the evaluation, the processing circuitry changes at least one of a predicted time required for reading an image of the image reading order (paragraph 0164, “the reader's ERT value for the order can be approximated by dividing the order's RVU value by the reader's RVU throughput rate;” ERT is expected reading time; see claim objections for ‘at least one of’ understanding based on specification), a proficiency attainment time relating to the radiologist, and a weighting relating to the radiologist.
Regarding dependent claim 13, the rejection of claim 10 is incorporated herein. Additionally, Chung in the combination further discloses wherein the processing circuitry uses a trained model (paragraph 0120, “in order to measure the performance of the ERT models, the data is partitioned into training and testing sets. The ERT models are then trained/fit on the training set and then validated/tested on the testing set.”) 
which has at least one of the implementation time and the evaluation as an input (implementation time: paragraph 0111, “At step 104, the order expected reading time is determined for each reader. The order expected reading time for a given reader corresponds to the expected time to be taken by the given reader to analyze the medical image(s) associated with the radiology order;” see specification objection for ‘at least one of’ understanding based on specification – “at least one of a, b, and c” is read as “at least one of a, b, or c”),
and has at least one of a predicted time required for reading an image of the image reading order (paragraph 0164, “the reader's ERT value for the order can be approximated by dividing the order's RVU value by the reader's RVU throughput rate;” ERT is expected reading time), a proficiency attainment time relating to the radiologist, and a weighting relating to the radiologist as an output (see claim objections for ‘at least one of’ understanding based on specification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 7,995,815 to Nekrich discloses methods for radiology case distribution
U.S. Patent No. 9,558,323 to Jester discloses methods of managing radiologist workflow
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668